On Rehearing.
PER CURIAM.1
It is ordered that the decree heretofore handed down in this cause be recast and made the final decree of the court, as follows, to wit:
It is therefore ordered that the judgment appealed from be annulled, avoided, and reversed, and that there now be judgment in favor of the plaintiff, the state of Louisiana, and against the defendant, the Carondelet Canal & Navigation Company, in liquidation, herein represented by A. J. Davidson, J. H. Elliott, and Hans Widner, its liquidators, ordering the delivery by said liquidators to the state of Louisiana of the waterway, known as the Carondelet Canal and Bayou St. John and Old Basin, in its entirety, as it stood on March 10, 1908, together with all the property and improvements appurtenant thereto, including the roadway or roádways upon the side or sides of said waterway. It is further ordered that whatever claims the state or the defendant may have to the triangular strip of ground described in the petition, or t'o the proceeds thereof, or to any other property, movable or immovable, not appurtenant to the said waterway and roadways, are hereby reserved for. further adjudication in this proceeding, with leave to the parties to amend their pleadings. It is further ordered that said defendant and said liquidators render an accounting, showing their receipts and disbursements in the management of said property since March 10, 1908. It is further ordered that this cause be remanded to the district court for further proceedings on all questions reserved as above stated, and that the right of the plaintiff to obtain judgment for such an amount as may be found due upon defendant’s accounting, and to take such further proceedings and obtain such further *323orders as may be required for tbe execution of this judgment, be reserved. It is further ordered that the defendant pay all costs.
See concurring opinions of MONROE, J., 56 South. 153, and LAND, J., 56 South. 154; and dissenting opinions of BREAUX, O. J., 56 South. 154, and PROVOSTY, J., 56 South. 156.